Citation Nr: 1208020	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1980 to December 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Initially, the Board also notes that the Veteran did not file a notice of disagreement (NOD) regarding her claim for entitlement to service connection for a skin disorder.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the timely filing of an NOD is a jurisdictional prerequisite for a claimant to obtain appellate review of an RO decision); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  But the RO issued a statement of the case (SOC) that included the issue, the Veteran's substantive appeal noted she was appealing all issues listed in the SOC, and the Board took testimony on the issue.  See Percy, 23 Vet. App. at 47-48 (noting that generally, VA may waive any objection it has to the adequacy of an appeal).  Accordingly, the Board finds that the issue is on appeal and it is thus addressed herein.

The issues of entitlement to service connection for a back disorder, a right elbow disorder, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that there is no bilateral hearing loss for VA purposes.

2.  The preponderance of the evidence demonstrates that the Veteran's bilateral tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Bilateral tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for entitlement to service connection for bilateral tinnitus, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Regarding the claim for entitlement to service connection for bilateral hearing loss, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A March 2008 letter was sent to the Veteran prior to initial adjudication that provided the appropriate content of notice to the Veteran.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA medical records have been obtained.  VA provided the Veteran with a medical examination that is adequate as it addressed the presence and etiology of hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran provided testimony at a May 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran has asserted in written statements and at the 2011 Board hearing that she has difficulty hearing.  She has also reported that she has daily ringing in her ears, although she does not notice it all the time.  She reported that the onset of the ringing of the ears was during service, and that she has had it since that time.  

The Veteran's STRs contain audiograms, all of which indicate normal hearing for VA purposes.  The STRs are silent bilateral tinnitus.  

A July 2008 VA audiological examination was conducted upon a review of the claims file.  The examiner noted that the in-service audiograms showed hearing within normal limits except for a mild loss at 6,000 Hertz in the left ear in 1983 and 1987.  The Veteran reported difficulty hearing in noise and in crowds.  She reported bilateral ringing of the ears that was recurrent but not constant.  She stated that it might have started during service, and that it occurs approximately every 2 weeks.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
15
20
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the bilateral ears.  The examiner noted that acoustic trauma was conceded, but stated that there was bilateral normal hearing.  The examiner also opined that tinnitus as described was not typical of cochlear noise-induced hearing loss, and was thus not related to military noise exposure.  

First, the Board finds that the preponderance of the evidence of record supports a finding of service connection for bilateral tinnitus.  The Veteran provided competent and credible testimony of bilateral ringing in the ears that began during service and has existed since that time.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board thus assigns substantial probative weight to this testimony.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

Although the VA examiner provided an opinion that bilateral tinnitus was not related to service, the examiner based that opinion on the Veteran's statement that her tinnitus occurred every 2 weeks.  The Veteran provided testimony at the Board hearing that she did not provide such a description, and that her tinnitus was daily, although not constant.  The Board finds this testimony credible.  See Caluza, 7 Vet. App. at 511.  The probative value of the Veteran's lay testimony, therefore, outweighs the probative value of the VA medical opinion based upon an incorrect factual foundation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that the weight and credibility of evidence is a factual determination that affects the probative value of the evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  Accordingly, because there is competent, credible, and probative lay evidence of bilateral tinnitus that began during service and has existed since that time, the elements of service connection have been met.  Considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Second, the Board finds that the preponderance of the evidence of record does not support a finding of service connection for bilateral hearing loss.  The VA examination determined that there is no hearing loss for VA purposes because no auditory threshold is 40 decibels or greater, the auditory thresholds for at least three of the relevant frequencies are not 26 decibels or more, and speech recognition scores exceed 94 percent.  See 38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  Without a diagnosed hearing loss disability, a claim for service connection for hearing loss cannot be granted.  

Although the Veteran has reported diminished hearing, she is not competent to provide testimony regarding the presence of bilateral hearing loss for VA purposes.  That determination is a highly technical and specialized determination reliant upon specific audiometric findings, and not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  Despite the presence of diminished hearing, the Veteran's hearing does not meet the regulatory definition of bilateral hearing loss for VA purposes and thus there is no current disability.  Accordingly, service connection is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Remand is required to provide the Veteran with adequate VA examinations and opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, VA examinations and opinions must consider lay statements not rejected by VA and must consider that service connection does not require a diagnosis during service or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay testimony of the Veteran where that testimony has not been rejected); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).  

Regarding the claim for entitlement to service connection for a back disorder, the examiner opined that degenerative joint disease and lumbar strain were less likely as not caused by the in-service back injury.  The examiner noted an inability to make a direct connection and then made the following statements:  there was no documentation of a spine condition upon service discharge; the Veteran was not seen within one year of service discharge for a spine condition; the Veteran's treatment records regarding her spine condition for 2 years after service discharge were not of record; scoliosis was not evidenced upon examination; and that rheumatoid arthritis could be causing the pain, but could not say without resort to speculation.  The opinion is inadequate because the examiner listed facts and then a conclusion, provided insufficient supporting rationale, ignored the Veteran's lay statements that she had low back pain since service that she self-treated, and appeared to require on documentation of symptomatology via medical records.  Thus, remand is required to obtain an adequate examination and opinion.

Regarding the claim for entitlement to service connection for a right elbow disorder, the examiner opined that right elbow strain was less likely as not caused by a right elbow contusion during service.  The examiner noted that he was unable to make a direct connection and then made the following statements:  there was a normal upper extremity upon service discharge; the history in the separation examination notes right elbow; the Veteran was not seen for the elbow within one year of service discharge; treatment records for the right elbow from the early 1990s; and that rheumatoid arthritis may be causing the joint pain.  The opinion is inadequate because the examiner listed facts and then a conclusion, provided insufficient supporting rationale, ignored the Veteran's lay statements that she had right elbow pain since service that she self-treated, and appeared to require on documentation of symptomatology via medical records.  Accordingly, remand is required to obtain an adequate examination and opinion.

Regarding the claim for entitlement to service connection for a skin disorder, remand is required to obtain clarification regarding the presence of a current disability and to provide the Veteran with an adequate VA examination.  A current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There must be a disability at the time a claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  At the August 2008 skin examination the Veteran reported that she had not had a skin rash since 2007, but at the May 2011 Board hearing, she reported that she gets the rash twice per year.  The Veteran filed her claim in 2008.  Thus, clarification of whether the Veteran has had the rash since she file her claim in 2008 must be undertaken.    

Additionally, the examination must be scheduled at a time when the Veteran has an active flare of her alleged skin disorder.  The August 2008 VA skin examiner determined that there were no current residuals of the in-service dermatitis.  But the Veteran has provided testimony that her rash is intermittent and where a disease consists of active and inactive stages, VA must provide for the conduct of an adequate examination during the active stage of a disease.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (noting that skin disorders are often are cyclical in manifestation and subject to remission and recurrence); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  Accordingly, to the extent possible, the Veteran should be scheduled for an examination during an active phase of her disability.

Last, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  Here, the Veteran stated at the May 2011 hearing that she received private medical treatment in Georgia shortly after service discharge for both her back and right elbow disorders.  She also testified that she could not remember the name of the physician.  The Board finds, however, that an additional attempt to contact the Veteran and request that she provide all relevant information should be conducted.  Additionally, the most recent VA records associated with the claims file are dated in May 2008.  Accordingly, all VA medical records dated since May 2008 should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that she can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the right elbow disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that any right elbow disorder, including right elbow strain and rheumatoid arthritis, was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions that she has self-treated right elbow pain since service discharge.  The examiner must also specifically address the STRs that document the right elbow contusion.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that any back disorder, including thoracic degenerative joint disease, lumbar strain, scoliosis, and rheumatoid arthritis, was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions that she self-treated his back pain since service discharge.  The examiner must also address the Veteran's STRs, including the June 1981 STR documenting a fall down stairs and 1983 STRs documenting back pain with scoliosis.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the skin disorder.  Care must be taken to schedule this examination when there is an active skin rash.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must clarify with the Veteran where and when the alleged skin rash appears.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the skin disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of a skin rash twice per year.  The examiner must also specifically address the unspecified dermatitis on the back of the hands as documented in the Veteran's STRs in 1983 and 1985.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


